Case19-1488O Doc1 Fi|ecl 04/10/19 Page1 0f8

Fi|| in this information to identify your case:

 

United States Elankruptcy ourt for -\he:

0

District of r

l Case number (iri<nown):

Chapter you are filing under:

 

 

§ Chapter7
\:i Chapter11
§,Y§f:; :§ El Check if this is an
amended filing
Oi°iicia! Form 101
Voluntary Petition for lndividuals Filing for Bankruptcy mm

 

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may Fi|e a bankruptcy case together-called a
joint case-and in joint cases, these forms use you to ask for information from both debtors. For examp|e, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separate|y, the form uses Debtor 1 and
DebtorZ to distinguish between them. |n joint cases, one of the spouses must report information as Debtor 1 and the other as Debror 2. The

same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
inforrnation. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number

(if known). Answer every question.

m ldentify Yourself

§ Ahout Debtor1:
1. Your full name

About Debtor 2 (Spouse On|y in a Joint Case):

Write the name that is on your pt \/` - J
government-issued picture \'l (` 0 f

 

 

 

 

 

 

 

 

 

identincation (for example, F"St name First name
your driver's license or
passport). Mid e nan'vl lVlidd|e name
Bring your picture ,r iv pf
identification to your meeting LaSl name list name
with the trustee.
Suff`lx (Sr., Jr.‘ ||, |||) Suft"ix (Sr., Jr., l|, l||)
§ 2. A|| other names you
§ have used in the last 8 First name pm name
years
|nc|ude your married O|r Midd|€ nHmB Middl€ name
maiden names.
Last name Last name
First name First name
l\.»iidd|e name Middle name
Last name Last name

 

' _ _ 0
3 Onlythelast4digits of xxx _ XX _ a g .(: j XXX _ Xx _

your Sociai Security
number or federal OR
individual Taxpayer

identification number gm ‘“ XX 'F

(iTiN)

OR

9xx-xx -

 

Ofiicia| Form 101 Vo|untary Petition for individuals Fi|ing for Bankruptcy page 1

Case 19-14880 Doc 1

Debtor 1

 

Firs| Name Midd|e Narrlo

Last Name

Case number urinan

Fi|eCl 04/10/19 Page 2 Of 8

 

4. Any business names
and Emp|oyer
Identification Numbers
(E|N) you have used in
the last 8 years

include trade names and
doing business as names

About Debtor1:

Cl l have not used any business names or E|Ns.

About Debtor 2 (Spouse Onty in a Joint Case):

n l have not used any business names or E|Ns.

 

Business name

Business name

 

BUSin€SS flame

M_

`U

Business name

H

 

 

5. Where you live

 

if Debtor 2 lives at a different address:

 

 

 

 

Number Sireet
Qa§i<\)(\it ii\vi\ eief’>'“i _
Clty St te Z|P Code Clty State Z|P Code
@Mi]rlrn~ra grow \i
County County

if your mailing address is different fre/rn the one
abovel fill it in here. Note that the court will send
any notices to you at this mailing address

 

 

|f Debtor 2's mailing address is different from
yours, fiii it in here. Note that the court will send
any notices to this mailing address

 

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZiP Code City Staie Z|P Code
s. Why you are choosing Cneck one: Cneck one:

this district to file for
bankruptcy

El Over the last 180 days before H|ing this petition,
l have lived in this district longer than in any
other district l

cl l have another reason. Exp|ain.
(See 28 U.S.C. § 1408.)

 

 

 

 

El over the last 130 days before ming this petitionv
| have lived in this district longer than in any
other district.

ij i have another reason. Expiain.
{Se€ 28 U.S.C.§1408.)

 

 

 

 

 

Of'Hcia| Forrn 101

Voiuntary Petition for lndividuals Fiiing for E!ankruptcy

page 2

Debtor 1

Case 19-14880 Doc 1

Fi|eCl 04/10/19 Page 3 Of 8

Case number iiii.iuwii>

 

First Name

Mldd!e Name

LBEl NH|TlE

m Tell the Court Ahout ¥our Bankruptcy Case

  

 

 

 

 

 

 

 

 

 

 

 

1_ The chapter of the Check one. (For a brief description of eacb, see Notice Required by 11 U.S.C. § 342(!)) for individuals Fiiing
gankruptcy Code you for Bankruptcy(Form 2010)). Aiso, go to the top of page 1 and check the appropriate box.
are choosing to file
under U Chapter 7

l;l Chapter 11

Cl Ch er 12
Cha ter 13

s. How you will pay the fee will pay the entire fee when l file my petition. Please check with the clerk’s ofhce in your

local court for more details about how you may pay. Typica|ly, if you are paying the fee
yourselfl you may pay with cash, cashier's check, or money order. lf your attorney is
Submitting your payment on your behalf. your attorney may pay with a credit card or check
with a pre-printed addressl

Cl | need to pay the fee iri installments if you choose this option, sign and attach the
Appiicaiion for individuals to Pay The Fiiing Fee in installments (Official Form 103A).

Cl l request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to yourfamily size and you are unable to
pay the fee in installments). if you choose this option, you must fill out the Applicati`on to Have the
Cna,oter 7 Fiiing Fee Waived (Officiai Form 103B) and file it with your petition.

9. Have you filed for a 0 2 /? /\`/ _
bankruptcy within the \'m ’ A . / %
lasts years? YeS. District am 61 When q 1/0? Case number j a

\ .
l\ vl` - _iviivi/ op /YYYY
District mm\\| 6 When l Case number
ivii DD iYYYY ,
District Mm\l l\ Ll»-} When 'W/ ]/ /f€ase number /l d [ (7/11 3d
l Mivi.' DD iYYYY

10. Are any bankruptcy E] NO
cases pending or being _ _
filed by a spouse who is l;l Yes. Debtor Reiationship to you
not fmng th's caj"-’e w'th District When Case number, if known
you, or by a business MM,'DD ;YYYV
partner, or by an
affiliate?

Debtor Relaiionship to you
District When Case number, ii known
ivii\,i i DD / YYYY

11- DO you rent your Ei No, co to line 12.

res'dence? [] Yes, Has your iandlord obtained an eviction judgment against you?

Officia| Form 101

n Nc. Go to line 12

n Yes. Fi'll out initial StatementAbou! an Eviction Judgmen!Against you (Form 101A) and file it as
part of this bankruptcy petition.

Vo|untary Petition for individuals Fiiing for Bankruptcy page 3

Case 19-14880 Doc 1 Filed 04/10/19 Page 4 of 8

Debtor 1 Case number iirknowni
rim items ui:idie Name tasi name

m Report Ahout Any lusines?iés You Own as a Sole Froprietor

12. Are you a sole proprietor bN/O_ 50 to part 4_
of any fuli- or part-time
business? l..__l Yes. Narne and location of business

A sole proprietorship is a
business you operate as an
individua|, and is not a
separate legal entity such as

a corporation partnership or
LLC. Number Street

 

Name of business if any

 

if you have more than one
sole proprietorshipl use a
separate sheet and attach it
to this petition

 

 

City _ State ZiF Code

Cneck the appropriate box to describe your business

m Hea|th Care Business (as defined in 11 UiS.C.§101(27A))
El Slngie Asset Real Estale (as defined in 11 U.S.C.§101(51B))
El Stockbroker(as defined in ii U.S.C¢ §101(53A))

n Commodity Broker (as defined in 11 U.S.C.§101(6))

l;i None of the above

13_ Are you filing under if you are filing under Cbapter TT, the court must know whether you are a small business debtor so that lt
Chapter 11 Of the can set appropriate deadlines if you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations cash-flow statement and federal income tax return or if
are you a Sma” business any of these documents do not exist. follow the procedure in 11 U.S.C. § 1116(1)(B}.
debtor?

__ El No. iam notfiiing under Chapter 11.
For a definition of small
bUSl'HGSS dGbFOF. 369 m No. i am filing under Chapter 11. but | am NOT a small business debtor according to the definition in
11 U-S-C- §101(51|3)- the Bankruptcy Code.

Cl Yesi i am filing under Chapter 11 and i am a small business debtor according to the definition in the
Bankruptcy Code.

m Report if You Own or Hay!i\ny Hazardous Property or Any Property That Needs immediate Attention

 

14. Do you own or have any ch
property that poses or is

 

alleged to pose a threat ij Yes. What is the hazard?
of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs |f immediate attention is needed, why is it needed?

 

immediate attention?
For examplel do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the properly?

 

Nurnber Street

 

 

City State Z|P Code

Officiai Form 101 Voiuntary Petition for individuals Fiiing for Bankruptcy page 4

Det)ior 1

Case 19-14880 Doc 1

 

Flrst Nan'ie

Midi_i|e Narna

Lasi Name

Filed 04/10/19 Page 5 Of 8

Case number limme

mExplairi Your Efforts to Receive a Briefing About Credit Counseling

 

15. Tei| the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briebng about credit
counseling before you H|e for
bankruptcy You must
truthfully check one of the
following choicesl |f you
cannot do so, you are not
eligible to fi|e_

|f you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Offlcial Form 101

About Debtor 1:

Yo

Ci

Ci

usf check one.'

| received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition and l received a
certificate of completion

Attach a copy of the certificate and the payment
plan if any, that you developed with the agency

| received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition buti do not have a
certificate of completion

Within 14 days after you ila this bankruptcy petition
you MUST file a copy of the certificate and payment
plan if any

| certify that l asked for credit_cou nse|ing
services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 130-day temporary waiver
of the requirementl

To ask for a 30-day temporary waiver of the
requirement attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you died for
bankruptcy and what exigent circumstances
required you to file this case

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy -

lf the court is satished with your reasons, you must
still receive a briehng within 30 days after you fiie.
Vou must H|e a certificate from the approved
agencyl along with a copy of the payment plan you
developed, if any if you do not do ser your case
may be dismissed

Any extension ofthe 310-day deadline is granted
only for cause and is iimited to a maximum of 15
days.

n l arn not required to receive a briefing about

credit counseling because of:

a incapacity l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about financesl

a Disabiiity. fva physical disability causes me
to be unable to participate in a
briefing in person by phonel or
through the internel, even after |

reasonably tried to do so

Ci Active duty. | am currently on active military

duly in a military combat zones

|f you believe you are not required to receive a
brienng about credit counseling you must file a
motion for waiver of Credit counseling With the court.

Voiuntary Petition for individuals Fiiing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check orie:

n l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition and l received a
certificate of completion

Attach a copy of the certificate and the payment
plan it any that you developed with the agency

il l received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but l do not have a
certificate of completion

Within 14 days after you file this bankruptcy petition
you lleST file a copy of the certificate and payment
plan if any

m l certify that l asked for credit counseling
services from an approved agency, but was
unable tci obtain those services during the 7
days after t made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement

TO ask for a 150-day temporary Waiver of the
requirement attach a separate sheet explaining
what efforts you made to obtain the briebng, why
you were unable to obtain it before you filed for
bankruptcy and what exigent circumstances
required you to file this case

Your case may be dismissed if the court is
dissatisfied with your reasons for riot receiving a
briefing before you filed for bankruptcy

|f the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you fi|e.
You must file a certidcate from the approved
agency along with a copy of the payment plan you
developed if any. |f you do not do so` your case
may be dismissed

Any extension ofthe 130-day deadline is granted
only for cause and is limited to a maximum of 15
days,

El l am not required to receive a briehng about
credit counseling because of:

n incapacity | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making

_ rational decisions about hnances.

Ci Disabiiiiy. iviy physical disability causes me

to be unable to participate in a

brieing in person by phone or

through the internet, even after |
reasonably tried to do so.

[i Active duty. | am currently on active military

duty in a military combat zone

|f you believe you are not required to receive a
briefing about Credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5

Debtor 1

Case 19-14880 Doc 1

Fi|eCl 04/10/19 Page 6 Of 8

Case number iirlmownl

 

First Name Mldd|e Name Last Name

Answer These Questions for Reportirlg Purposes

 

 

16. What kind of debts do
you have?

17. Are you filing under
Chapter 7?

Do you estimate that after

any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution

to unsecured creditors?

la. How many creditors do

16a Are your debts primarily consumer debts? Consumer debts are defined in 11 UiS.C. § 101(5)
as "irlcurred by an individual primarily for a personall fami|y, or household purpose."

El N .Gocolinolsb.
es. Go to line 17.

16b. Are your debts primarily business debts? Busr'ness debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment

Ei No. Go to line 16c.
n Yes. Go to line 17.

16c_ State the type of debts you owe that are not consumer debts or business debts.

/

l

440 | am not filing under Chapter 7. Go to line 18.

E._.i Yes. l am Hling under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds wilt be available to distribute to unsecured creditors?

n No
m Yes

/_
n/io

1 El 1,000-5,000

El 25,001-50.000

YOu estimate that you El 50-99 ill 5.001-10.000 Cl 50,001-100,000
°We'? El 100-199 El 10,001-25,000 El l\iloroilien 100,000
El go -999

 

19. How much do you
estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

-Sign Below

For you

Offlcia| Form 101

~2!/$0-$50,000

El $50.001-$100,000
El $100,001-$500,000
El $500,001-$1 million

El $0 50,000
0,001-$100,000
$100,001-$500,000
El $500,001-$1 million

  

El $1.000,001-$10 million

El $10,000,001-$50 million
Cl $50,000,001-$100 million
E| $100,000,001-$500 million

El $11000,001-$10 million

El $10,000,001-$50 million
El $50`000,001-$100 million
El $100.000,001-$500 million

El $500,000.001-$1 billion

El $1,000,000,001-$10 billion
El $10,000,000,001-$50 billion
El lliloro than 350 billion

El $500,000,001-$1 billion

El $1,000,000,001-$10 billion
El $10,000,000,001-$50 billion
l;l ivlore than $50 billion

| have examined this petition, and | declare under penalty of perjury that the information provided is true andy

correct.

lf l have chosen to f`lle under Chapter 7, | am aware that | may proceed, if eligib|e, under Chapter 7. 11,12, or 13
of title ‘l‘l. United States Code. l understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

lf no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me H|| out
this document | have obtained and read the notice required by 1 1 U.S.C. § 342(b).

| request relief in accordance With the chapter of title 11, United States Code, specified in this petition

l understand making a false statementl concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250`000, or imprisonment for up to 20 years, or both,
l

  

X

 

 

Signature of Debtor 2

Executed on
l\lllli'l,I DD fYYYY

Executed on g 10 151
M l DD f Y

Voiuntary Petition for individuals Fiiing for Bankruptcy page 6

Case 19-14880 Doc 1 Fi|ecl 04/10/19 Page 7 of 8

Debtor 1 Case number lrrlmown)
First Name Middle Name Last Name

- :,:_:i:~:;:

     

|, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s} about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each chapter for which the person is eligib|e. | also certify that l have delivered to the debtor(s)
the notice required by 11 U S C. § 342(b) and in a case in which § 707(t) )(4 )(D) applies certify that | have no

if you are not represented knowledge after uiry that the information ln the schedules filed with the petition is incorrect
by an attorney, you do not xW

For your attorneyl if you are
represented by one

need to file this a e. ,
p g Date 0 6

xSignatureofP(to forDebtor lVl l‘ DD /YY¥Y

/é~/ /%//r/< / &wl/r/\)

F'l‘inted name

/|4/;$9 ladder/lid j/d/l) ////€/'""`
i/;Oo /U iii/j ft ariz/o

l<lurriber Street

 

 

pa !/}/Mr; _ /Yb/i) 53 / § @_/

State ZIP Code

conloorplione CQDQ~ ng/ §§ 73 Emoil address

 

Bar number State

 

Officia| Form 101 Voiuntary Petition for individuals Fiiing for Bankruptcy page 7

Case 19-14880 Doc 1 Filed 04/10/19 Page 8 of 8

Debtor 1

Case number (irrnonn;

 

Firsl flame Middle Name

For you if you are filing this
bankruptcy without an
attorney

lf you are represented by
an attorney, you do not
need to file this page.

Otf`icial Form 101

X

Last Narne

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technica|, and a mistake or inaction may affect your rights For examp|e, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit |f that happens, you could lose your right to file another
case, or you may lose protections including the benefit of the automatic stay.

You must list all your properly and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules lfyou do not list a debt, the debt may not be discharged lfyou do not list
property or properly claim it as ell<emptl you may not be able to keep the property The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case. such as destroying or hiding property, falsifying records, or |ying. individual bankruptcy
cases are randomiy audited to determine if debtors have been accurate. truthfu|, and compiete.
Bankruptcy fraud is a serious crime,' you could be fined and imprisoned

lf you decide to file without an attorney] the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are fifing for yourself. To be
successfui, you must be familiar with the United States Bankruptcy Code. the Federa| Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is n|ed. You must also
be familiar with any state exemption laws that app|y.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences'?

n No

El res

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete you could be nned or imprisoned?

El No

El ¥es

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
n No

Ci Yes. Name ofPerson _
Attach Bankruplcy Perl`rl'orl F‘reparer‘s Notr`ce. Deci'arafl`on. and Si'grlatl.ire (Oft`lclal Form 119).

 

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if| do not properly handle the case

 

 

 

 

X
Slgnature of Debtor 1 Signature of Debtor 2
Date Date
|Wvlf DD iYYYY lWi/|r' DD rYYYY
Coritact phone Contact phone
Ce|l phone Ceil phone
Emai| address Emall address

 

Voiuntary petition for individuals Fiiing for Bankruptcy page 8

